RECORD IMPOUNDED

                NOT FOR PUBLICATION WITHOUT THE
               APPROVAL OF THE APPELLATE DIVISION

                                  SUPERIOR COURT OF NEW JERSEY
                                  APPELLATE DIVISION
                                  DOCKET NO. A-3541-14T1

                                    APPROVED FOR PUBLICATION

IN THE MATTER OF                       February 23, 2016
REGISTRANT J.S.                        APPELLATE DIVISION

_______________________________

         Submitted October 26, 2015 - Decided February 23, 2016

         Before Judges Lihotz, Fasciale and Nugent.

         On appeal from Superior Court of New Jersey,
         Law Division, Essex County, ML No. 01070068.

         Carolyn A. Murray, Essex County Prosecutor,
         attorney for appellant State of New Jersey
         (Frank J. Ducoat, Special Deputy Attorney
         General/Acting   Assistant Prosecutor,   of
         counsel and on the brief).

         Maynard   &  Sumner,  LLC,  attorneys for
         respondent J.S. (James H. Maynard, on the
         brief).

    The opinion of the court was delivered by

LIHOTZ, P.J.A.D.

    The State appeals from an April 2, 2015 order terminating

petitioner's obligations under the Registration and Community

Notification Law, N.J.S.A. 2C:7-1 to -11, also known as Megan's
Law.1     The    same    order     released      petitioner    from   community

supervision     for    life    (CSL),     N.J.S.A.   2C:43-6.4,2   and    removed

petitioner's name from the State Sex Offender Registry.                        The

judge   was    asked    to    interpret    the   statute's    requirement    that

termination from the registration requirements may be ordered

"upon proof that the person has not committed an offense within

15 years following conviction."               N.J.S.A. 2C:7-2(f).        He found

petitioner satisfied N.J.S.A. 2C:7-2(f), calculating the time

period began upon the entry of defendant's guilty plea.                    At the

State's request the order was stayed pending appeal.                  The State

now argues:

              "Conviction" in N.J.S.A. 2C:7-2(f) means the
              date the judgment of conviction was entered.
              That section permits relief after 15 years
              of successful compliance with Megan's Law's
              registration requirements, which do not go
              into   effect   until   the  registrant   is
              sentenced and the judgment of conviction
              entered.

We agree and reverse.




1
     Megan's   Law  requires  "prescribed   categories  of  sex
offenders register with law enforcement agencies through a
central registry maintained by the Superintendent of State
Police. N.J.S.A. 2C:7-2(a)(1), 4(d)."    In re Registrant N.B.,
222 N.J. 87, 89 (2015).
2
     "A 2003 amendment replaced all references to 'community
supervision for life' with 'parole supervision for life.'" See
L. 2003, c. 267, § 1 (eff. Jan. 14, 2004)." State v. Perez, 220
N.J. 423, 429 (2015).



                                          2                              A-3541-14T1
       On January 14, 2000, petitioner pled guilty to two counts

of    third-degree    aggravated    criminal    sexual   contact,   N.J.S.A.

2C:14-3(a), resulting from the assault of a thirteen-year-old

child.    The probationary sentence, imposed on November 13, 2000,

included mandatory compliance with Megan's Law and CSL.                    In

early 2015, petitioner moved to terminate his Megan's Law and

CSL    obligations.         The    applicable     provision   for    seeking

termination    of     the   Megan's    Law     registration   requirements,

states:

            Except as provided in subsection g.[3] of this
            section, a person required to register under
            this act may make application to the
            Superior Court of this State to terminate
            the obligation upon proof that the person
            has not committed an offense within 15 years
            following conviction or release from a
            correctional   facility  for   any   term   of
            imprisonment imposed, whichever is later,
            and is not likely to pose a threat to the
            safety of others.

            [N.J.S.A. 2C:7-2(f).]

       The State agreed petitioner met all statutory requirements,

except the fifteen-year period of compliance.             Over the State's

objection, the judge accepted petitioner's position the fifteen-

3
     "N.J.S.A.    2C:7-2(g)    prohibits    persons   convicted,
adjudicated delinquent, or acquitted by reason of insanity for
more than one sex offense as defined in N.J.S.A. 2C:7-2(b), or
aggravated sexual assault, N.J.S.A. 2C:14-2(a), or sexual
assault, N.J.S.A. 2C:14-2(c)(1), from making application to
terminate their registration obligations."      In re Registrant
A.D., 441 N.J. Super. 403, 406 n.3 (App. Div. 2015).



                                      3                             A-3541-14T1
year clock commenced on the day he pled guilty.                Accordingly,

the   judge    ordered   termination    of   defendant's    compliance    with

Megan's Law and CSL.

      The matter was initially listed on our excessive sentencing

oral argument calendar.          R. 2:9-11.       We granted the State's

motion for transfer to a plenary calendar.               The question is a

legal one, which we review de novo.             State v. Revie, 220 N.J.
126, 132 (2014).

      When we interpret a statute, "[t]he overriding goal is to

determine as best we can the intent of the Legislature, and to

give effect to that intent."           State v. Robinson, 217 N.J. 594,

604 (2014) (quoting State v. Hudson, 209 N.J. 513, 529 (2012)).

First, we consider the plain language of the statute.

              In the construction of the laws and statutes
              of this state, both civil and criminal,
              words   and  phrases   shall  be   read  and
              construed with their context, and shall,
              unless inconsistent with the manifest intent
              of the [L]egislature or unless another or
              different meaning is expressly indicated, be
              given their generally accepted meaning,
              according to the approved usage of the
              language.

              [State v. Hupka, 203 N.J. 222, 232 (2010)
              (quoting N.J.S.A. 1:1-1).]

We    apply    common    sense   in    deducing    the     meaning   of    the

Legislature's chosen language, drawing inferences based on the

statute's structure and composition.            Id. at 231-32.       See also




                                       4                             A-3541-14T1
State v. Gandhi, 201 N.J. 161, 180 (2010) (quoting State v.

Thomas, 166 N.J. 560, 567 (2001)) ("Ordinarily, when a statute's

language appears clear, 'we need delve no deeper than the act's

literal terms to divine the Legislature's intent.'").

    Second,         "[i]f     a    plain-language       reading    of    the    statute

'leads to a clear and unambiguous result, then our interpretive

process   is    over.'"           Hupka,   supra,    203   N.J.   at    232    (quoting

Richardson v. Bd. of Trs., Police & Firemen's Ret. Sys., 192
N.J. 189, 195-96 (2007)).                  On the other hand, if we find an

ambiguity      in    the    statutory       language,      we   turn    to    extrinsic

evidence.      Ibid.        When such evidence is needed, we look to a

variety of sources, "'such as the statute's purpose, legislative

history, and statutory context to ascertain the legislature's

intent.'"      Thomas, supra, 166 N.J. at 567 (quoting Aponte-Correa

v. Allstate Ins. Co., 162 N.J. 318, 323 (2000)).                       See also State

v. Crawley, 187 N.J. 440, 453 (resorting to legislative history

for extrinsic aid in interpretation of statute), cert. denied,

549 U.S. 1078, 127 S. Ct. 740, 166 L. Ed. 2d 563 (2006).

    Third,          "[w]hen       construing     a    statute     in     which     'the

Legislature has clearly defined a term, the courts are bound by

that definition.'"          A.D., supra, 441 N.J. Super. at 410 (quoting

Febbi v. Bd. of Review, 35 N.J. 601, 606 (1961)).                        We also may

consider "not only the particular statute in question, but . . .




                                             5                                 A-3541-14T1
the entire legislative scheme of which it is a part."                  Kimmelman

v. Henkels & McCoy, Inc., 108 N.J. 123, 129 (1987).

       This case turns on the meaning of "conviction," as it is

used to define the commencement of the requisite fifteen-year

period necessary for a petitioner to seek termination of Megan's

Law and CSL registration requirements.                The parties' positions

are at odds.     Petitioner asserts he was convicted on January 14,

2000,   the    date   he     entered   his    plea.      The   State    asserts

petitioner was convicted on November 13, 2000, when the judgment

of conviction imposed, in the first instance, Megan's Law and

CSL requirements.

       The trial judge relied on State v. Baker, 133 N.J. Super.
398, 399-400 (App. Div. 1975), which distinguished "conviction"

from    "judgment"    when     reviewing     the   predecessor   statute        to

N.J.R.E. 609.    The Appellate Division in Baker stated:

           "[t]he    ordinar[]y    legal   meaning   of
           conviction,   when   used   to  designate  a
           particular stage of a prosecution triable by
           a jury, is the confession of the accused in
           open court, or the verdict returned against
           him by the jury, which ascertains and
           publishes the fact of his guilt; while
           'judgment' or 'sentence' is the appropriate
           word to denote the action of the court * * *
           declaring the consequences to the convict of
           the fact thus ascertained."

           [Id.   at   401  (quoting   Commonwealth              v.
           Lockwood, 109 Mass. 323 (Mass. 1872)).]




                                       6                                A-3541-14T1
       We are mindful that generally, "when the Legislature uses

words in a statute that previously have been the subject of

judicial construction, the Legislature will be deemed to have

used those words in the sense that has been ascribed to them."

Thomas, supra, 166 N.J. at 567-68.                 However, this rule is not

absolute and "'it is possible to interpret an imprecise term

differently in two separate sections of a statute which have

different purposes.'"            Id. at 568 (quoting 2A Norman J. Singer,

Statutes and Statutory Construction § 46.06, at 194 (6th ed.

2000)).    Following our review, based on the reasons we discuss,

we   are   convinced       the   Legislature      did    not   intend    to    import

Baker's definition of conviction when adopting N.J.S.A. 2C:7-

2(f).

       When interpreting a statute, we start with the principle

that    context       matters.     This   court    in    Baker   determined       what

constituted       a    permissible   "prior    conviction"       to     be    used   to

attack the credibility of the State's witness.                        Baker, supra,

133 N.J. Super. at 399-400.           On appeal, the defendant argued the

trial judge erred in limiting cross-examination of the witness,

after determining a conviction cannot be used to impeach the

witness before judgment was entered.                    Id. at 400.          Reviewing

N.J.S.A. 2A:81-12, which has since been repealed, we concluded

the statutory provision allowing introduction of a "conviction"




                                          7                                   A-3541-14T1
of a crime for the purpose of affecting the credibility of a

witness was not limited to final judgments of conviction.                                  Id.

at    401.      Rather,      "the     logic        of    the    situation       compels    the

conclusion that a plea of guilty is as relevant as a judgment

after sentence.        The witness' credibility is equally affected by

both and the sentence adds no more taint to that factor than is

implicit in a plea of guilty."                 Id. at 401-02 (emphasis added).

       We also note Baker preceded adoption of the Criminal Code

in 1978, which provides the framework for the statute now under

review.      Standing alone, "conviction" is not a defined term in

the     Code.         When     a     provision           is     subject     to     differing

interpretations, "it shall be interpreted to further the general

purposes [of the Criminal Code] and the special purposes of the

particular provision involved."                     N.J.S.A. 2C:1-2(c).             See also

State v. Shaw, 131 N.J. 1, 14 (1993).                            Thus, the context in

which    the    word     "conviction"          is       used    in    the   current     Code,

generally       and    specifically,           weighs         heavily    when    discerning

legislative intent.

       Megan's    Law,       which    is   a       legitimate         regulatory    measure,

includes a pronouncement of its public safety objectives.                                  Doe

v. Poritz, 142 N.J. 1, 73 (1995).                       In adopting the law and its

companion       legislation,         see   id.      at     25    n.6    (listing     related

legislation      adopted      contemporaneously                with    Megan's     Law),   the




                                               8                                     A-3541-14T1
Legislature      found:        "The    danger      of     recidivism         posed      by    sex

offenders and offenders who commit other predatory acts against

children . . . require a system of registration that will permit

law enforcement officials to identify and alert the public when

necessary for the public safety."                   N.J.S.A. 2C:7-1(a).                See also

Poritz,     supra,      142    N.J.    at     25    (explaining            Megan's      Law    is

designed "to aid law enforcement in apprehending sex offenders

and   to    enable      communities      to       protect          themselves     from       such

offenders");       In   re     Registrant         C.A.,      146 N.J. 71,   80     (1996)

(reciting the sex offender registration law seeks "to protect

the   community         from     the    dangers         of      recidivism        by     sexual

offenders").       All of Megan's Law's provisions, "the requirements

for registration, the provisions for notification, the Tiers,

and   the   many     other     related      parts,        are   tied    together        by    the

statement of legislative purpose . . . ."                             Poritz, supra, 142

N.J. at 25.      This objective must be respected and preserved when

we construe the intent of the statutory language.

      The registration requirements of Megan's Law, as well as

related legislation adopted at the same time, including CSL, are

imposed     at     sentencing.              See         N.J.S.A.        2C:7-2         (stating

registration requirements); see also N.J.S.A. 2C:44-8 ("When a

defendant is found guilty of a sex offense, the court may, at

the time of sentencing and in addition to any other disposition




                                              9                                        A-3541-14T1
authorized by law, order the continuation of a prior order or

condition of bail that restricts the defendant's contact with

the victim, or enter an order imposing such restrictions at the

time of sentencing.").              The registration requirement is presumed

to be for life.       Poritz, supra, 142 N.J. at 21.

    N.J.S.A.      2C:7-2(a)(1)            requires    "[a]     person     who    has    been

convicted, adjudicated delinquent or found not guilty by reason

of insanity for commission of a sex offense . . . shall register

as required in subsections c. and d. of this section."                           The term

"convicted"     was    chosen        and     paired     with    other      events       that

transpire      when   a    factfinder         determines       guilt      or     innocence

interchangeably.          This same terminology "convicted, adjudicated

delinquent or found not guilty by reason of insanity" was not

repeated in subsection (f).

    Zeroing      in   on       the   language      of   N.J.S.A.        2C:7-2(f),       the

provision starts with the words:                  "a person required to register

under   this    act   .    .    .    ."      As   noted,     the       event    compelling

registration      occurs,        not       upon    entering        a    plea,     but    at

sentencing.      The word "conviction," used as the starting point

for the offense-free period, requires an offender to prove he or

she "has not committed an offense within 15 years following

conviction or release from a correctional facility for any term

of imprisonment imposed, whichever is later . . . ."                                   Ibid.




                                             10                                   A-3541-14T1
Thus, conviction is coupled with release from custody, and the

time period mandated is the longer of the two events.            Reading

the statute, we conclude its design signals a desire to measure

the offense-free time frame against fifteen years of compliance

with the registration requirements.       See also Poritz, supra, 142

N.J. at 25 ("Our Legislature could reasonably conclude that risk

of reoffense can be fairly measured, and that knowledge of the

presence of offenders provides increased defense against them.

Given those conclusions, the system devised by the Legislature

is   appropriately   designed   to    achieve   the   laws'   purpose   of

protecting the public.").

      Our conclusion is further supported by the use of similar

language when allowing termination of CSL, which provides:

           A person sentenced to a term of parole
           supervision   for  life  may  petition  the
           Superior Court for release from that parole
           supervision. The judge may grant a petition
           for release from a special sentence of
           parole supervision for life only upon proof
           by clear and convincing evidence that the
           person has not committed a crime for 15
           years since the last conviction or release
           from incarceration, whichever is later, and
           that the person is not likely to pose a
           threat to the safety of others if released
           from parole supervision.

           [N.J.S.A. 2C:43-6.4(c).]

The provision adopted contemporaneously with Megan's Law mirrors

N.J.S.A. 2C:7-2(f) and permits an offender the opportunity to be




                                     11                          A-3541-14T1
released     from   mandatory      supervision      upon      completion   of    the

fifteen-year offense free period.               Naturally, the use of "[a]

person sentenced" invokes entry of a judgment of conviction.

Logically, the time period would not commence from the date of

entry of a guilty plea.             We find it anomalous to suggest the

Legislature intended one time frame for termination of Megan's

Law registration and a different time frame for release from

CSL.

       When considering the statutory scheme as a unitary whole,

in light of its public safety purpose, we conclude the import of

the    statutory       language     requires,       as    a     prerequisite     for

requesting termination from the registration requirements, an

offender demonstrate a fifteen-year period of being offense-free

and    Megan's   Law    compliant.      This    can      only   occur   after    the

registration requirements are imposed.

       We   agree   exacting      precision    in   drafting      statutes     would

obviate the need for judicial interpretation, such that had the

Legislature used the term "judgment of conviction," rather than

"conviction,"       any    debate     would     have       unmistakably      ended.

However, defendant's illustrations plugging a single definition

into various statutes which use the word "conviction" are not

persuasive precisely because this approach ignores the statutory

context vital to understanding the Legislature's meaning.                          We




                                       12                                  A-3541-14T1
reject this attempt to isolate the single word "conviction,"

without reference to its use in the statute under consideration.

For   all     the    reasons         stated,    we   are   not     persuaded      the

Legislature's       failure     to    include    "judgment   of"    to    accompany

"conviction," in N.J.S.A. 2C:7-2(f), as well as N.J.S.A. 2C:43-

6.4(c), was deliberate, as suggested by defendant.                       Rather, we

are persuaded the context defining the fifteen-year period for

termination of Megan's Law and CSL compliance commences upon

imposition of the registration requirements, not before.

      As of this date, the required fifteen years has elapsed

from the date petitioner became subject to Megan's Law and CSL.

Recognizing "'[a]n issue is "moot" when the decision sought in a

matter,     when    rendered,    can     have   no   practical     effect   on    the

existing controversy[,]'" Greenfield v. N.J. Dep't of Corrs.,

382 N.J. Super. 254, 257-58 (App. Div. 2006) (quoting New York

S. & W. R. Corp. v. State Dep't of Treasury, Div. of Taxation, 6
N.J. Tax 575, 582 (Tax 1984), aff'd 204 N.J. Super. 630 (App.

Div. 1985)), we conclude mootness does not preclude our review

because the judge must actually review whether petitioner met

the requirement to be offense-free, see A.D., supra, 441 N.J.

Super. at 413, from March 31, 2015 through November 13, 2015.

We also conclude the issue on appeal is an important matter of

public interest and capable of repetition warranting our review.




                                          13                                A-3541-14T1
City of Plainfield v. N.J. Dept. of Health & Senior Servs., 412
N.J. Super. 466, 484 (App. Div.), certif. denied, 203 N.J. 93

(2010).

    Reversed and remanded.   We do not retain jurisdiction.




                               14                        A-3541-14T1